United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3495
                                     ___________

Dustin Sours,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                               Submitted: April 30, 2010
                                  Filed: May 7, 2010
                                   ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Dustin Sours appeals the district court’s1 order affirming the denial of disability
insurance benefits (DIB) and supplemental security income (SSI). Sours alleged
disability since February 2003 from, among other things, clubfeet, herniated discs,
obesity, and depression. Following several hearings, and a remand by the Appeals
Council, an administrative law judge (ALJ) found that certain of Sours’s impairments


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
were not severe; that the other impairments, while severe, did not meet the
requirements of any listing, alone or combined; that Sours’s subjective complaints
were not fully credible; that his residual functional capacity (RFC) for sedentary work
precluded his past relevant work; and that based on a vocational expert’s response to
the ALJ’s hypothetical, Sours could perform certain unskilled sedentary jobs existing
in substantial numbers in Missouri and nationally. The Appeals Council denied
review.

       We agree with the district court that the ALJ’s decision is supported by
substantial evidence on the record as a whole. See Van Vickle v. Astrue, 539 F.3d
825, 828 & n.2 (8th Cir. 2008) (standard of review); see also Finch v. Astrue, 547
F.3d 933, 935-36 (8th Cir. 2008) (if ALJ explicitly discredits claimant and gives good
reasons for doing so, courts will normally defer to his judgment); Kirby v. Astrue, 500
F.3d 705, 707-08 (8th Cir. 2007) (impairment is not severe if it amounts only to slight
abnormality that would not significantly limit claimant’s physical or mental ability to
do basic work activities; it is claimant’s burden to establish his impairment is severe);
Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (in determinating RFC, ALJ
must first evaluate claimant’s credibility; RFC must take into account all relevant
evidence, including medical records and observations of treating physicians and
others). We decline to consider the evidence and impairments Sours references for
the first time on appeal, but if he now meets the requirements for SSI (as his insured
status for DIB has expired), he should file a new application. See Fowler v. Shalala,
46 F.3d 876, 878-79 (8th Cir. 1995). Accordingly, we affirm.
                        ______________________________




                                          -2-